 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn the matter of Sunset Memorial Park ManagementCorporation. Case A0-25524 June 1987ADVISORY OPINIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTA petition was filed on 22 May 1987 by SunsetMemorial Park Management Corporation (the Peti-tioner) for an advisory opinion in conformity withSections 102.98 and 102.99 of the National LaborRelations Board Rules and Regulations, seeking adetermination whether the Board would assert ju-risdiction over it.In pertinent part the petition alleges as follows:(1)There is pending before the MinnesotaBureau of Mediation Services (BMS) a representa-tion petition, Case 87-R-324, filed by the Interna-tional Union of Operating Engineers, Local No. 49(the Union), requesting the Union's certification asthe exclusive bargaining representative of a unitconsisting of all full-time employees of the Petition-er engaged in maintenance, mechanical, and driver-operators work.(2)The Petitioner is a Minnesota corporationwhich operates a cemetery and crematorium inMinneapolis, Minnesota.(3), During the past fiscal year, the Petitioner hadgross revenues equal to or exceeding $1 millionand purchased in excess of $50,000 in materials orservices directly from outside the State of Minneso-ta.(4)The Petitioner is unaware whether the Unionadmits or denies the aforesaid commerce data andthe BMS has not made any findings with respectthereto.(5)There are no representation or unfair laborpractice proceedings involving the Petitioner andthe Union pending before the Board.Although all parties were served with a copy ofthe petition for advisory opinion, none has filed aresponse as permitted by Section 102.101 of theBoard's Rules and Regulations.On the basis of the foregoing, the Board is of theopinion that it would assert jurisdiction over thePetitioner. The Board has traditionally asserted ju-risdiction over the operators of cemeteries whosegross annual revenue exceeds $500,000 and whoseannual out-of-state purchases are more than de min-imis.1 As the Petitioner alleges that its gross reve-nues equaled or exceeded $1 million, and that itmade direct out-of-state purchases in excess of$50,000, the Petitioner would satisfy the Board's ju-risdictional standards.Accordingly, the parties are advised that, basedon the allegations herein, the Board would assertjurisdiction over the Petitioner.1 See, e.g., Inglewood Park Cemetery Assn., 147 NLRB 803 (1964), enfd.355 F.2d 448 (9th dr.), cert. denied 384 U.S. 951 (1966).284 NLRB No. 59